Detail Action
This office action is a response to an application filed on 10/31/2019. 
Claims 7- 23 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 and 11/16/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 10/31/2019.  These drawings are acceptable for examination proceedings.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, and 14- 15 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable over 3GPP [Intel corporation: “long PUCCH design aspects”], hereinafter “3GPP”.

Regarding claim 7, 3GPP teaches A terminal in communication with a base station, comprising: a transmitter that transmits uplink control information using an uplink control channel [Pg. 3; section 3; UE performing intra-sot frequency hopping; Fig. 2]; and
A processor that independently controls, based on information transmitted from the base station, application of intra-slot frequency hopping for the uplink control channel, and application of inter-slot frequency hopping for the uplink control channel [Proposal 4-5].

Regarding claims 14 and 15, claims corresponded to disclose same limitations as of claim 7 and thus claims are also rejected. 

Allowable Subject Matter
Claims 8-13, and 16- 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/KYAW Z SOE/Primary Examiner, Art Unit 2412